[Cite as Lawton v. Howard, 2016-Ohio-308.]
                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Norman H. Lawton,                                  :

                Plaintiff-Appellant,               :
                                                                       No. 15AP-747
v.                                                 :               (C.P.C. No. 14JU-31977)

Katherine S. Howard,                               :             (REGULAR CALENDAR)

                Defendant-Appellee.                :




                                             D E C I S I O N

                                  Rendered on January 28, 2016


                Norman H. Lawton, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

TYACK J.
        {¶ 1} Norman H. Lawton is appealing from various rulings of a judge of the
Franklin County Court of Common Pleas. He assigns three errors for our consideration:
                I. The trial court dismissed in error the valid judgment lien
                filed by the Plaintiff appellant having no payments received
                for contempt of court order money owed and domestic
                services employee completed contract supported evidence
                accepted by the Clerk of Court by Ohio law dismissal caused
                by the false statements and frivolous evidence filed in the
                motion to strike by the debtor defendant appellee attorney.

                II. The trial court dismissed in error the sanctions filed
                against the Attorney having sufficient facts and accurate
                evidence proven by the attorney's lack of legal fraud and theft
                tort criminal/civil knowledge violation of laws and
                professional conduct proceedings caused by the domestic
                relations proceedings citing the motion to strike frivolous and
                void divorce decree confused amount of $8215.79 tricking the
                trial court into believing that the money "owed" was paid but
                in fact the correct amount as specified in the judgment lien
No. 15AP-747                                                                             2

                $ 8000 that was never paid in contempt proving the
                attorney's anticipatory fraud performance as expected and
                observed in prior related case(s) and part of the judgment
                lien. RC 2323.51[.]

                III. The trial court dismissed in error the vexatious litigation
                order against the party defendant Katherine S. Howard having
                the truthful and factual requirements cited in the motion as
                filed referencing RC 2323.52(C) and RC 2323.52(D) including
                (3).

(Sic passim.)
       {¶ 2} Apparently, Lawton filed paperwork alleging that he had valid judgment
liens against the property of Katherine S. Howard. An attorney contested the validity of
the liens on behalf of Ms. Howard. Lawton then alleged that the attorney should be
deemed a vexatious litigator and be sanctioned.
       {¶ 3} The trial court judge assigned to the case ordered that a certificate of
judgment filed by Lawton be stricken finding that there was no outstanding judgment
against Howard. The trial court judge also denied sanctions against the attorney and
refused to deem the attorney to be a vexatious litigator.
       {¶ 4} The record before us provides no basis for finding the attorney who assisted
Ms. Howard to be a vexatious litigator. The record also does not support Lawton's
allegation that the attorney should be sanctioned.
       {¶ 5} The second and third assignments of error are overruled.
       {¶ 6} The first assignment of error seems to imply that, in some set of judicial
proceedings, Lawton had succeeded in having Howard found to be in contempt of court
and that Howard had not purged the contempt finding. A contempt finding does not
constitute the kind of finding that allows a valid certificate of judgment to be granted.
Without a valid certificate of judgment, no judgment lien could attach to Howard's
property. The trial court judge acted correctly in striking the paperwork filed by Lawton
as a certificate justifying a lien.
       {¶ 7} The first assignment of error is overruled.
       {¶ 8} All three assignments of error having been overruled, the judgment of the
trial court is affirmed.
                                                                         Judgment affirmed.

                                  KLATT and BRUNNER, JJ., concur.
No. 15AP-747   3